Case 19-40090-JMM   Doc 3   Filed 02/05/19 Entered 02/05/19 11:14:26   Desc Main
                            Document      Page 1 of 4
Case 19-40090-JMM   Doc 3   Filed 02/05/19 Entered 02/05/19 11:14:26   Desc Main
                            Document      Page 2 of 4
Case 19-40090-JMM   Doc 3   Filed 02/05/19 Entered 02/05/19 11:14:26   Desc Main
                            Document      Page 3 of 4
Case 19-40090-JMM   Doc 3   Filed 02/05/19 Entered 02/05/19 11:14:26   Desc Main
                            Document      Page 4 of 4
